COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Jose Juan Cardenas v. The State of Texas

Appellate case number:    01-11-01123-CR

Trial court case number: 1309968

Trial court:              184th District Court of Harris County

Date motion filed:        April 11, 2013

Party filing motion:      Appellant

       It is ordered that the motion for reconsideration en banc is DENIED.


Judge’s signature: /s/ Michael Massengale______
                     Acting for the Court

Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale, Brown,
and Huddle participated in the consideration of this motion.


Date: May 13, 2013